[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                 No. 09-11869                       Nov. 5, 2009
                             Non-Argument Calendar                THOMAS K. KAHN
                           ________________________                   CLERK


                            Agency No. A079-453-719

RAMADAN LIKOLLARI,

                                                                         Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                           ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________

                               (November 5, 2009)

Before MARCUS, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Ramadan Likollari petitions through counsel for review of the Board of

Immigration Review’s (“BIA”) decision denying his motion to reopen his removal

proceedings. On appeal, Likollari argues that: (1) the BIA erred in finding that his
motion to reopen was time-barred because newly discovered evidence established

changed country conditions in Albania; and (2) the newly discovered evidence

established his prima facie eligibility for asylum, withholding of removal, and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment (“CAT”). After careful review,

we deny the petition.

      We review de novo whether we have subject-matter jurisdiction. Gonzalez-

Oropeza v. U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir. 2003). We lack

jurisdiction to review claims not raised before the BIA. Amaya-Artunduaga v.

U.S. Att’y Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006). We review the BIA’s

denial of a motion to reopen for abuse of discretion. Abdi v. U.S. Att’y Gen., 430

F.3d 1148, 1149 (11th Cir. 2005). Our review is limited to determining whether

the BIA’s exercise of discretion was arbitrary or capricious. Id.

      Motions to reopen removal proceedings are disfavored. INS v. Doherty, 502

U.S. 314, 323 (1992).     Generally, an alien who is subject to a final order of

removal must file a motion to reopen within 90 days of the date when the removal

order became final. 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). An

exception to the 90-day time limit is when an alien presents material evidence of

changed country conditions that could not have been discovered or presented at the

previous asylum hearing. 8 C.F.R. § 1003.2(c)(3)(ii); Zhang v. U.S. Att’y Gen.,
                                          2
572 F.3d 1316, 1319 (11th Cir. 2009).             When an alien does not establish an

exception to the 90-day time period, the BIA does not abuse its discretion in

denying the untimely motion to reopen. Abdi, 430 F.3d at 1150. Additionally, the

BIA may deny a motion to reopen even if the alien establishes a prima facia case

for relief. 8 C.F.R. § 1003.2(a).

       In this case, the BIA did not abuse its discretion in denying Likollari’s

motion to reopen.1 As the record shows, the majority of the evidence presented

could have been presented during his asylum proceedings, and the remainder of the

evidence failed to establish changed country conditions.              First, the affidavit of

Likollari’s attorney, Marina Meyerovich, could not be considered evidence of

changed circumstances because an attorney’s arguments are not evidence. Matter

of Ramirez-Sanchez, 17 I. & N. Dec. 503, 506 (BIA 1980) (holding that an

attorney’s arguments are not evidence). Similarly, Likollari’s sister’s and parents’

affidavits both simply described events that occurred prior to Likollari’s asylum

proceedings, and thus, the evidence could have been discovered and presented




       1
         We disagree, however, with the government’s claim that Likollari failed to exhaust his
administrative remedies by not raising his § 1003.2(c)(3) argument before the BIA, as Likollari
argued in his motion to reopen that his removal proceedings should be reopened under
§ 1003.2(c) because he had new evidence that established deteriorating country conditions in
Albania. Further, Likollari did not abandon his changed country conditions argument on appeal;
he expressly argues that the BIA abused its discretion in denying his motion because he
presented new evidence establishing changed country conditions.
                                                 3
before the IJ during Likollari’s asylum proceedings.     8 C.F.R. § 1003.2(c)(1);

Zhang, 572 F.3d at 1319.

      Additionally, with the exception of one paragraph, Likollari’s affidavit

merely describes his situation in Albania prior to leaving the country. In the one

paragraph about conditions in Albania since he left, Likollari says that there

continue to be reports of threats to political activists and increasingly dangerous

country conditions, and he heard that his uncle was murdered by Socialists in 2007.

This paragraph, however, fails to establish changed country conditions because: (1)

a continuation of threats means that the threats were occurring before he left; and

(2) the documentary evidence Likollari submitted in support of his asylum

application provided that political violence was occurring prior to Likollari’s

asylum hearing, indicating that his uncle’s political murder was not a change in

country conditions. Likollari v. U.S. Att’y Gen., 178 F. App’x 904, 907 (11th Cir.

2006) (unpublished).

      As with Likollari’s affidavit, the majority of the events and conditions

discussed in the affidavit of Prenk Camaj -- an alleged expert in the country

conditions of Albania and other Balkan countries -- could have been discovered

and presented during Likollari’s asylum proceedings.     8 C.F.R. § 1003.2(c)(1);

Zhang, 572 F.3d at 1319. With regard to the events that occurred after Likollari’s

asylum proceedings became final in 2005, the evidence is either not material or
                                         4
fails to demonstrate a change in country conditions.          Specifically, Camaj’s

discussion of blood feuds is not material because Likollari claims he will be

harmed due to his participation with the Democratic Party, not because of a blood

feud. Additionally, while Camaj describes the country conditions in Albania since

2005 as chaotic and discusses several incidences of politically motivated

disappearances and violence, Camaj’s own affidavit confirms that prior to 2005 the

country conditions were chaotic and that politically motivated disappearances and

violence were just as prevalent. Further, in addition to Camaj’s own statements

demonstrating that conditions have not changed since Likollari’s asylum

proceeding, as noted above, the documentary evidence that Likollari submitted

during his original asylum proceedings demonstrates that an unstable political

climate, political violence, and excessive force by police officers is not a new

development in Albania. See Likollari, 178 F. App’x at 907.

      Moreover, Camaj’s affidavit was in direct conflict with the 2007 Country

Report’s assessment that there were no political prisoners or politically motivated

disappearances.   Thus, it was not an abuse of discretion for the BIA to find

Camaj’s statements about the current country conditions unpersuasive to the extent

that the statements conflicted with the Country Reports because this Court has held

that the BIA may “rely heavily” on Country Reports. Reyes-Sanchez v. U.S. Att’y



                                         5
Gen., 369 F.3d 1239, 1243 (11th Cir. 2004) (holding that the BIA is “entitled to

rely heavily” on State Department reports).

      The BIA, therefore, did not abuse its discretion in denying Likollari’s

motion to reopen as untimely because Likollari filed the motion more than 90 days

after the BIA’s September 2005 order and Likollari failed to satisfy §

1003.2(c)(3)(ii)’s exception due to the fact that the evidence was immaterial, was

previously available, or failed to establish changed country conditions. 8 U.S.C. §

1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2), (3)(ii); Zhang, 572 F.3d at 1319.

Because Likollari’s motion to reopen was untimely, it was not an abuse of

discretion for the district court to deny the motion without considering whether

Likollari was prima facie eligible for asylum, withholding of removal, or CAT

relief. See Abdi, 430 F.3d at 1150.

      PETITION DENIED.




                                         6